



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Farkas, 2019 ONCA 108

DATE: 20190213

DOCKET: C65215

Feldman, Paciocco and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zoltan Farkas

Appellant

Andrew Stastny, for the appellant

Caitlin Sharawy, for the respondent

Heard and released orally: February 12, 2019

On appeal from the conviction entered on September 20,
    2017 by Justice Donald Halikowski of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown agrees with the position of the appellant that the guilty plea
    to theft from mail contrary to s.356(3) of the
Code
was uninformed, as
    the appellant was not aware of the immigration consequences of a conviction for
    that offence. It is agreed by both parties that had the appellant been fully
    informed, he would have pled guilty to the lesser included offence of theft
    under $5,000, contrary to s.334(b) of the
Code
.

[2]

Therefore, on consent, the appeal is dismissed in accordance with s.686(1)(b)(i),
    the verdict of guilty to theft from mail is set aside and a verdict of guilty
    to theft under $5,000 is substituted. The sentence remains the same (s.686(3)(b)).
    It has been served.


